Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered April 11, 1997, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support the verdict is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). S. Miller, J. P., Santucci, Krausman and Luciano, JJ., concur.